DETAILED ACTION
Allowable Subject Matter
Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed for reasons similar to Application 15962344 to which the present application seeks priority.  
  In part, the intermediate step of “obtaining a first focus of the target object for the imaging device based on a first distance to the center position of the target object, the first distance being determined using the distance determining device; … obtaining a second focus of the target object for the imaging device based on a second distance to the center position of the target object, the second distance being determined using the distance determining device.” indicates an iterative algorithm where autofocus is used to improve distance determination.  Examiner did not find this feature applied in the art of computer vision and in combination with the other claimed steps, and there is no indication that this combination would have been obvious in view of the reviewed art.  
The present claims are also different from the claims in Application 15962344 that determine distance to the multiple corners of the bounding box of the target object rather than the center position of the target object.  The present claims also add “using a distance determining device” in combination with the imaging device and the controller.  Thus there is no issue with double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483